Citation Nr: 0406578	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for sinusitis as due to 
an undiagnosed illness.  

3.  Entitlement to service connection for irritable bowel 
syndrome as due to an undiagnosed illness.  

4.  Entitlement to service connection for degenerative 
changes of the lumbar spine with lower extremity paresthesia 
as due to an undiagnosed illness.  

5.  Entitlement to service connection for dizziness and 
vertigo as due to an undiagnosed illness.  

6.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.  

7.  Entitlement to service connection for fever as due to an 
undiagnosed illness.  

8.  Entitlement to service connection for a cardiovascular 
disorder claimed as heart racing as due to an undiagnosed 
illness.  

9.  Entitlement to service connection for cold sores as due 
to an undiagnosed illness.  

10.  Entitlement to service connection for night sweats as 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from March 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in which entitlement to service 
connection for degenerative disc disease of the cervical 
spine as due to an undiagnosed illness, sinusitis as due to 
an undiagnosed illness, irritable bowel syndrome as due to an 
undiagnosed illness, degenerative changes of the lumbar spine 
with lower extremity paresthesia as due to an undiagnosed 
illness, dizziness and vertigo as due to an undiagnosed 
illness, fatigue as due to an undiagnosed illness, fever as 
due to an undiagnosed illness, a cardiovascular disorder 
claimed as heart racing as due to an undiagnosed illness, 
cold sores as due to an undiagnosed illness and night sweats 
as due to an undiagnosed illness was denied.  


REMAND

In November 1997 the RO denied the veteran's claims of 
entitlement to service connection for degenerative disc 
disease of the cervical spine as due to an undiagnosed 
illness, sinusitis as due to an undiagnosed illness, 
irritable bowel syndrome as due to an undiagnosed illness, 
degenerative changes of the lumbar spine with lower extremity 
paresthesia as due to an undiagnosed illness, dizziness and 
vertigo as due to an undiagnosed illness, fatigue as due to 
an undiagnosed illness, fever as due to an undiagnosed 
illness, a cardiovascular disorder claimed as heart racing as 
due to an undiagnosed illness, cold sores as due to an 
undiagnosed illness and night sweats as due to an undiagnosed 
illness.  The veteran filed a Notice of Disagreement and a 
Statement of the Case was issued.  The veteran did not file a 
substantive appeal, thus the RO's November 1997 decision 
became final.  

In August 2000 the veteran requested to reopen his claims.  
The RO sent him letters in September 2000 and November 2000 
informing the veteran of the evidence necessary to reopen is 
claims.  The issues as stated in the March 2002 rating 
decision were entitlement to service connection rather than 
whether new and material evidence has been submitted.  
Therefore, the Board assumes that the RO reopened the 
veteran's claims and denied the service connection claims on 
the merits.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The RO has not sent the veteran a VCAA notice with regard to 
his claims for entitlement to service connection for 
degenerative disc disease of the cervical spine as due to an 
undiagnosed illness, sinusitis as due to an undiagnosed 
illness, irritable bowel syndrome as due to an undiagnosed 
illness, degenerative changes of the lumbar spine with lower 
extremity paresthesia as due to an undiagnosed illness, 
dizziness and vertigo as due to an undiagnosed illness, 
fatigue as due to an undiagnosed illness, fever as due to an 
undiagnosed illness, a cardiovascular disorder claimed as 
heart racing as due to an undiagnosed illness, cold sores as 
due to an undiagnosed illness and night sweats as due to an 
undiagnosed illness.  Therefore, this case is being remanded 
for the RO to inform the veteran of the VCAA provisions, 
pertaining to the duty to notify and the duty to assist.  The 
veteran should be notified of the evidence needed to 
substantiate the claims.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified that the 
evidence needed to substantiate his 
claims for service connection including 
as due to undiagnosed illness.  Also 
notify the veteran that VA will obtain 
records of Federal agencies, including 
the service department; the veteran is 
responsible for submitting records of 
private health-care providers, unless he 
signs a release, which would authorize VA 
to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  

4.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

